The opinion of the court was delivered, by
Thompson, J.
The jury in this case have found that the plaintiff below did or caused to be done, the work claimed for, at the special instance and request of the defendant, and upon his express promise to pay for iti This was just what was submitted for inquiry by the learned judge. There is now, therefore, no dispute about the performance of the labor, or the promise to pay for it. But it was argued in substance for the plaintiff in error, that although this was so, yet he ought not to be compelled by law to'perform his promise, because the public exigencies were such that it was the plaintiff’s duty to perform the labor gratuitously. Circumstances might exist in which public authority *153could justly coerce tbe performance of services without compensation, and some of them are given. But the defendant was clothed with no such authority, nor did he even rely on it, or on plaintiff’s sense of duty, which he now seems to think ought to have prompted him to act differently; but applied a different incentive to action, namely, a promise to pay him. He did not at the time act, therefore, as if he thought the laboring man ought to go without compensation, but promptly agreed to pay him. The work being performed was a sufficient consideration for the promise to pay, and we think duty as well as law agree that the promise should be enforced. Nor ought the commendable patriotic impulse which induced the promise, have been allowed to vanish into a selfish spirit so soon after the necessity for the services had passed away; but if it did, the implied imputation of a like duty upon the plaintiff might well have been forborne, in the consideration that he acted on a promise fairly made, and therefore under a different impulse. Nothing, however, can be plainer, than fhat the plaintiff was not compelled to perform the services charged for gratuitously, excepting it be, that as they were rendered at the request of the defendant, and on his promise to pay for them, he ought to comply with his promise.
The Statute of Frauds and Perjuries has no bearing on the case. The promise was not to answer for the debt or default of another. No other had previously undertaken to pay, and it is only in such a case that a writing is required by the statute. This was an original independent undertaldng by the defendant on his own account, and a writing was not needed to render it valid.
Judgment affirmed.